DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities:  In line 2 of claim 4, “comprises slot” should be changed to --comprises a slot--.  Appropriate correction is required.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 10, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sannah et al. (USPub2005/0224290 A1).
	As per claim 1, Sannah discloses a pothole protection mechanism for a lift vehicle including a lifting section supported on a vehicle frame (lifting section 18 is supported on vehicle frame 12 as shown; figure 1), the pothole protection mechanism comprising: a plunger bar (actuator 24 (plunger bar); figure 2; paragraph [0024]) displaceable with the lifting section (actuator 24 (plunger bar) is secured to the lifting section 18 and the actuator 24 (plunger bar) is displaced between a retracted position and an extended position based on the position of lifting section 18; figures 2-3; paragraph [0024]); a pair of arm assemblies (crank 34, rollers 36, and coupler link 42, collectively, are mirrored on left and right sides (pair of arm assemblies); figures 2-3; paragraphs [0024]-[0025]) displaceable by the plunger bar between a retracted position and a deployed position (actuator 24 (plunger bar) is used to displace the mirrored collective assemblies (pair of arm assemblies) of crank 34, rollers 36, and coupler link 42; paragraphs [0029], [0031]), each of the arm assemblies including an extension arm (the mirrored collective assemblies (arm assemblies) comprise crank 34 (extension arm); figures 2-3; paragraphs [0024]-[0025]) engaged with the plunger bar and pivotable on a first pivot pin (cranks 34 (extension 
As per claim 2, Sannah discloses a pothole protection mechanism according to claim 1, wherein the vehicle frame includes stop members disposed in a deploy path of the arm assemblies (frame pin 46 (stop member) acts as a stop on the frame 12 (vehicle frame) to constrain movement (in the deploy path) of crank 34 (part of the arm assembly); figures 2-3; paragraph [0029]), and wherein in the deployed position, either the bar arms or the extension arms are engaged with the stop members (when the pothole protection bar 22 is in the deployed position cranks 34 (extension arms) are engaged with frame pins 46 (stop members) as shown; figure 2).
As per claim 10, Sannah discloses a pothole protection mechanism according to claim 1, further comprising an actuator spring cooperable with the plunger bar (actuator 24 (plunger bar) includes spring 32 (actuator spring) which is cooperable with the actuator (plunger bar); figure 2; paragraph [0028]), the 
As per claim 18. Sannah discloses a lift vehicle comprising: a vehicle frame (vehicle frame 12; figure 1); a lifting section supported on the vehicle frame (a lifting section 18 supported on vehicle frame 12; figure 1; paragraph [0021]); and a pothole protection mechanism (pothole protection mechanism 20; figures 1-3), the pothole protection mechanism comprising: a plunger bar (actuator 24 (plunger bar); figure 2; paragraph [0024]) displaceable with the lifting section (actuator 24 (plunger bar) is secured to the lifting section 18 and the actuator 24 (plunger bar) is displaced between a retracted position and an extended position based on the position of lifting section 18; figures 2-3; paragraph [0024]), a pair of arm assemblies (crank 34, rollers 36, and coupler link 42, collectively, are mirrored on left and right sides (pair of arm assemblies); figures 2-3; paragraphs [0024]-[0025]) displaceable by the plunger bar between a retracted position and a deployed position (actuator 24 (plunger bar) is used to displace the mirrored collective assemblies (pair of arm assemblies) of crank 34, rollers 36, and coupler link 42; paragraphs [0029], [0031]), each of the arm assemblies including an extension arm (the mirrored collective assemblies (arm assemblies) comprise crank 34 (extension arm); figures 2-3; paragraphs [0024]-[0025]) engaged with the plunger bar and pivotable on a first pivot pin (cranks 34 (extension arm) are rotatably engaged with actuator 24 (plunger bar) at rollers 36 (first pivot pin) as shown; figures 2-3; paragraph [0024], [0029], [0031]) and a bar arm pivotably coupled at a proximal end to the extension arm on a second pivot pin (coupler link 42 (bar arm) is pivotally secured at a first end (proximal end) to a lower end of crank 34 (extension arm) at a point (second pivot pin) as shown; figures 2-3; paragraph [0025]), and a pair of pothole protection bars (a pothole protection bar 22 is disposed In a mirrored arrangement on either side of the lift 10 as shown; figures 2-3), one each pivotably coupled on a third pivot pin to respective distal ends of the bar arms via respective bar mounting tabs (the mirrored pothole protection bars 22 are pivotally secured to a second end (distal end) of coupler link 42 (bar arms) at a point (third pivot pin) on a flange surface (bar mounting tabs) of the pothole protection bars 22; figures 2-3; paragraph [0025]), each of the bar mounting tabs being pivotably connected to the vehicle frame (the mirrored pothole protection bars 22 are pivotally secured to the vehicle frame 12 at a pivot 44; figures 2-3; paragraph [0025]), wherein the arm assemblies (crank 34, rollers 36, and coupler link 42, collectively, are mirrored on left and right sides (arm assemblies); figures 2-3; paragraphs [0024]-[0025]) are configured such that the bar arms are pivoted over center on the second pivot pin when the arm .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-5 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sannah in view of Tagami et al. (JP5248047 B2).
As per claim 3, Sannah discloses a pothole protection mechanism according to claim 2, but Sannah does not disclose wherein each of the bar mounting tabs comprises a slat in which the pothole protection bar is positioned. Aichi discloses wherein each of the bar mounting tabs comprises a slot in which the pothole protection bar is positioned (the outer portion (mounting tabs) of the drive arm 12 is formed with a guide hole 13 (slot) and fall prevention plate 11 (pothole protection bar) is attached (positioned) in guide hole 13 (slot); figure 4; paragraph [0019]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the mounting tabs of Sannah to include the guide hole of Aichi in order to gain the advantage of a point where a pothole protection bar can be easily removed and replaced in the event that it is damaged or malfunctioning.
As per claim 4, Sannah discloses a pothole protection mechanism according to claim 1, but Sannah does not disclose wherein each of the bar mounting tabs comprises a slot in which the pothole protection bar is positioned. Aichi discloses wherein each of the bar mounting tabs comprises a slot in which the pothole protection bar is positioned (the outer portion (mounting tabs) of the drive arm 12 is formed with a guide hole 13 (slot) and fall prevention plate 11 (pothole protection bar) is attached 
As per claim 5, Sannah discloses a pothole protection mechanism according to claim 1, but Sannah does not disclose further comprising a deploy spring cooperable with the plunger bar, the deploy spring being configured to bias the plunger bar toward displacing the arm assemblies to the deployed position. Aichi discloses further comprising a deploy spring cooperable with the plunger bar (deployment side spring 14c (deploy spring) of deployment actuation part 14 works with (cooperable with) storing actuation part 15 to control drive arms 12; the deployment actuation 14 and storing actuation 15 work together to make up the plunger bar; figures 3, 6, 7a-c; paragraph [0025]), the deploy spring being configured to bias the plunger bar toward displacing the arm assemblies to the deployed position (deployment side spring 14c (deploy spring) of deployment actuation part 14 (part of plunger bar) provides a force to push (bias) the drive arms 12 (arm assemblies) and storing actuation part 15 (part of plunger bar) vertically, thereby the lateral part of drive arms 12 (arm assemblies) is swung downward (deployed position); figures 7a-c; paragraphs [0025]-[0026]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the actuator of Sannah to include the actuation parts of Aichi, in order to gain the advantage of an actuation mechanism that provides a more efficient mechanical advantage to actuating pothole protection mechanisms to secure the lifting device relative to the ground.
As per claim 11, Sannah discloses a pothole protection mechanism for a lift vehicle including a lifting section supported on a vehicle frame (lifting section 18 is supported on vehicle frame 12 as shown; figure 1), the pothole protection mechanism comprising; a plunger bar (actuator 24 (plunger bar); figure 2; paragraph [0024]) displaceable with the lifting section (actuator 24 (plunger bar) is secured to the lifting section 18 and the actuator 24 (plunger bar) is displaced between a retracted position and an extended position based on the position of lifting section 18; figures 2-3; paragraph [0024]); a pair of arm assemblies (crank 34, rollers 36, and coupler link 42, collectively, are mirrored on left and right sides (pair of arm assemblies); figures 2-3; paragraphs [0024]-[0025]) mechanically linked to each other through the plunger bar (the mirrored collective assemblies (arm assemblies) of crank 34, rollers 36, and coupler link 42 are in working connection (mechanically linked) on either side of actuator 24 (plunger bar) as show; figures 2-3) and displaceable by the plunger bar between a retracted position and a deployed position (actuator 24 (plunger bar) is used to displace the mirrored collective assemblies 
As per claim 12, Sannah in view of Aichi disclose a pothole protection mechanism according to claim 11, Sannah further discloses wherein each of the arm assemblies (crank 34, rollers 36, and coupler link 42, collectively, are mirrored on left and right sides (pair of arm assemblies); figures 2-3; paragraphs [0024]-[0025]) includes an extension arm (the mirrored collective assemblies (arm assemblies) comprise crank 34 (extension arm); figures 2-3; paragraphs [0024]-[0025]) engaged with the plunger bar and pivotable on a first pivot pin (cranks 34 (extension arm) are rotatably engaged with actuator 24 (plunger bar) at rollers 36 (first pivot pin) as shown; figures 2-3; paragraph [0024], [0029], [0031]) and a bar arm pivotably coupled at a proximal end to the extension arm on a second pivot pin (coupler link 42 (bar 
As per claim 13, Sannah in view of Aichi disclose a pothole protection mechanism according to claim 12, Sannah further discloses wherein the vehicle frame includes stop members disposed in a deploy path of the arm assemblies (frame pin 46 (stop member) acts as a stop on the frame 12 (vehicle frame) to constrain movement (in the deploy path) of crank 34 (part of the arm assembly); figures 2-3; paragraph [0029]), and wherein in the deployed position, either the bar arms or the extension arms are engaged with the stop members (when the pothole protection bar 22 is in the deployed position cranks 34 (extension arms) are engaged with frame pins 46 (stop members) as shown; figure 2).


Claim 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sannah in view of Keefer (US 6,425,459).
As per claim 6, Sannah discloses a pothole protection mechanism according to claim 1, but Sannah does not disclose wherein the plunger bar is linked to the pair of arm assemblies. Keefer discloses wherein the plunger bar is linked to the pair of arm assemblies (pinions 93A and B, connecting rod 71 and stabilizers 47A and B, collectively, are mirrored on left and right sides as operating mechanisms 75A and B (arm assemblies); drawbar 73 (plunger bar) is engaged (linked) with the pins 101 of pinions 93A and B of the arm assemblies as shown; figures 3-4; column 4, lines 28-42; column 5, lines 1-7). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the actuator of Sannah to include the rack and pinion structure of Keefer, in order to gain the advantage of an actuating mechanism that comprises a reliable mechanical connection that is less 
As per claim 7, Sannah in view of Keefer disclose a pothole protection mechanism according to claim 6, but Sannah does not disclose wherein the plunger bar comprises a two-sided rack, and wherein each of the extension arms comprises a pinion at proximal ends thereof engaging respective sides of the two-sided rack. Keefer discloses wherein the plunger bar comprises a two-sided rack (drawbar 73 (plunger bar) is formed as a double-sided rack; figures 3-4; column 5, line 1), and wherein each of the extension arms comprises a pinion at proximal ends thereof engaging respective sides of the two-sided rack (each of the connecting rods 71 (extension arms) comprise a pinion 93A and B at their proximal ends engaging with the two sided rack of drawbar 73 (plunger bar) as shown; figures 3-4; column 5, lines 1-33). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the actuator of Sannah to include the rack and pinion structure of Keefer, in order to gain the advantage of an actuating mechanism that comprises a reliable mechanical connection that is less likely to fail overtime than other actuator mechanisms known in the art such as springs based actuation mechanisms.
As per claim 8, Sannah in view of Keefer disclose a pothole protection mechanism according to claim 7, Sannah further discloses further comprising an actuator spring cooperable with the plunger bar (actuator 24 (plunger bar) includes spring 32 (actuator spring) which is cooperable with the actuator (plunger bar); figure 2; paragraph [0028]), the actuator spring being configured to permit lift down of the lifting section when the arm assemblies are stuck in the deployed position (spring 32 (actuator spring) is compliant enough to allow for lowering (lift down) the lifting mechanism 18 (lifting section) when the pothole protection bar 22 is hung-up against an object fixed to the ground (arm assemblies are in a deployed position); figure 2 paragraph [0032]).
As per claim 9, Sannah in view of Keefer disclose a pothole protection mechanism according to claim 7, but Sannah does not disclose further comprising a single sensor configured to determine when the mechanism is deployed. Keefer discloses further comprising a single sensor configured to determine when the mechanism is deployed (switch 105 (sensor) senses when the rack is up and the stabilizer bars 49 (mechanism) are in their fully deployed lowered positions; figures 3-4; column 6, lines 48-51). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the actuator of Sannah to include the switch of Keefer, in order to gain the advantage of a sensor that can be used to confirm that the system is operating properly and control the overall operation of the device to ensure the operator is always safe (Keefer; column 6, lines 48-57).

Claim 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sannah in view of Tagami et al., as applied to claim 11 as discussed above, and further in view of Keefer.
As per claim 14, Sannah in view of Aichi disclose a pothole protection mechanism according to claim 11, but Sannah does not disclose wherein the mechanical link between the pair of arm assemblies comprises a two-sided rack on the plunger bar and a pinion at proximal ends of the extension arms engaging respective sides of the two-sided rack. Keefer discloses wherein the mechanical link between the pair of arm assemblies comprises a two-sided rack on the plunger bar"(pinions 93A and B, connecting rod 71 and stabilizers 47A and B, collectively, are mirrored on left and right sides as operating mechanisms 75A and B (arm assemblies); drawbar 73 (plunger bar) is a double-sided rack engaged (mechanical linked) with the pins 101 of pinions 93A and B of the arm assemblies as shown; figures 3-4; column 4, lines 28-42; column 5, lines 1-7) and a pinion at proximal ends of the extension arms engaging respective sides of the two-sided rack (each of the connecting rods 71 (extension arms) comprise a pinion 93A and B at their proximal ends engaging with the two sided rack of drawbar 73 (plunger bar) as shown; figures 3-4; column 5, lines 1-33). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the actuator of Sannah to include the rack and pinion structure of Keefer, in order to gain the advantage of an actuating mechanism that comprises a reliable mechanical connection that is less likely to fail overtime than other actuator mechanisms known in the art such as springs based actuation mechanisms.
As per claim 15, Sannah in view of Aichi, and further in view of Keefer disclose a pothole protection mechanism according to claim 14, Sannah further discloses further comprising an actuator spring cooperable with the plunger bar (actuator 24 (plunger bar) includes spring 32 (actuator spring) which is cooperable with the actuator (plunger bar); figure 2; paragraph [0028]), the actuator spring being configured to permit lift down of the lifting section when the arm assemblies are stuck in the deployed position (spring 32 (actuator spring) is compliant enough to allow for lowering (lift down) the lifting mechanism 18 (lifting section) when the pothole protection bar 22 is hung-up against an object fixed to the ground (arm assemblies are in a deployed position); figure 2 paragraph [0032]).
As per claim 16, Sannah discloses a pothole protection mechanism for a lift vehicle including a lifting section supported on a vehicle frame (lifting section 18 is supported on vehicle frame 12 as shown; figure 1), the pothole protection mechanism comprising: a plunger bar (actuator 24 (plunger bar); figure 2; paragraph [0024]) displaceable with the lifting section (actuator 24 (plunger bar) is secured to the lifting section 18 and the actuator 24 (plunger bar) is displaced between a retracted 
As per claim 17, Sannah in view of Aichi, and further in view of Keefer disclose a pothole protection mechanism according to claim 16, but Sannah does not disclose further comprising a single sensor configured to determine when the mechanism is deployed. Keefer discloses further comprising a single sensor configured to determine when the mechanism is deployed (switch 105 (sensor) senses when the rack is up and the stabilizer bars 49 (mechanism) are in their fully deployed lowered positions; figures 3-4; column 6, lines 48-51). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the actuator of Sannah to include the switch of Keefer, in order to gain the advantage of a sensor that can be used to confirm that the system is operating properly and control the overall operation of the device to ensure the operator is always safe (Keefer; column 6, lines 48-57).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW J BROWN whose telephone number is (571)272-1362.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



DREW BROWN
Primary Examiner
Art Unit 3616



/DREW J BROWN/Primary Examiner, Art Unit 3616                                                                                                                                                                                                        3/1/2021